Title: To Alexander Hamilton from James McHenry, 10 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Private.
            Dear Sir.
            10 July 1799.
          
          In your letter of the 7th. instant containing your project for employing certain officers of the 1st & 2d Regiments in the recruiting service, I find you have named Lt. —— (son of —— of —) for Pay-master and Quarter master to two companies. I have understood, since the appointment of Mr Smith, that he is dissipated and addicted to the bottle, notwithstanding the example of his respectable father. If you think with this bad habit upon him, he may be intrusted with the recruiting money —— favour it  will be indespensible that his recruiters be unexceptionable.
          Has Major Cass of the Infantry been forgotten or overlooked designedly? He is at present in New Hampshire, and I understood left Detroit with the expectation of being employed in the recruiting business.
          I expect every hour to receive an account from Billington of the actual suits of cloathing he can turn into Store, weekly, after which you shall hear from me, relative to furnishing the supplies for the proposed recruiting parties, and your letter of the 6th instant.
          I have received a letter from Lt. Fergus of the Artillery dated Fort Johnston N. Carolina 25 June Uto from which I collect, that he is ordered to Alexandria in Virginia with his men. The order is by Major Hoops. If it directs, that his men are to accompany him their place must be supplied by others, there being only the complement (a company of artillerists) at that post. Capn. McCray was directed to recruit his company at Alexandria, and has had sent to him cloathing for 61 privates &c. Can the expence of double transportation be avoided?
          Major Hoops has sent here a party of about 7 men, said to be of Capn. Frys Company, which you know sailed some time since for Charlestown. Why have these men been delayed? The sending the company in detail besides increasing the expence adds to the trouble and inconvenience of this department.
          Yours truely & Affy
          
            James McHenry
          
          Gen—Hamilton
        